Citation Nr: 0400430	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  03-04 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The veteran, who had active service from November 1935 to 
February 1938, and from September 1944 to August 1946, died 
in April 1985.  The appellant is the veteran's surviving 
spouse.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a May 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.

The issue of entitlement to service connection for the cause 
of the veteran's death will be addressed in the REMAND 
section that follows the ORDER in the decision below.

The Board notes that the January 2003 Statement of the Case 
(SOC) also included a denial of entitlement to Dependency and 
Indemnity Compensation (DIC) under the provisions of 
38 U.S.C.A. § 1318.  There has been no express disagreement 
with that action.  Accordingly, this issue is not before the 
Board for appellate consideration.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the appellant in 
obtaining the information and evidence necessary to 
substantiate her claim.

2.  The RO denied service connection for the cause of the 
veteran's death in a rating decision issued in May 1985; 
notice was given to the appellant that same month, but she 
did not appeal the denial.

3.  The RO reopened and denied the appellant's claim for 
service connection for the cause of the veteran's death in a 
rating decision issued in March 1994; notice was given to the 
appellant that same month, however she did not complete the 
procedural steps necessary for an appeal of that denial.

4.  The evidence received since the March 1994 rating 
decision, when considered with previous evidence, does relate 
to an unestablished fact necessary to substantiate the claim 
and, when considered together with the previous evidence of 
record, does raise a reasonable possibility of substantiating 
the claim.  

5.  Additional evidence submitted subsequent to the March 
1994 rating decision that denied the appellant's claim for 
service connection for the cause of the veteran's death is 
new and material.


CONCLUSIONS OF LAW

1.  The March 1994 rating decision that reopened and denied 
the appellant's claim for service connection for the cause of 
the veteran's death is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2003).

2.  The evidence received subsequent to the March 1994 rating 
decision and notification is new and material, and does serve 
to reopen the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§ 3.156(a), 3.159(b) (2003); Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on her part.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The issue for resolution before the Board is whether or not 
new and material evidence has been received to reopen the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  After a thorough review of 
the evidence of record, the Board finds that that new and 
material evidence has been received to reopen this claim.  
Therefore, that claim is reopened and the appellant is 
entitled to have that claim considered de novo.  The case is 
being remanded to the RO for said review.

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence" which raises a reasonable possibility 
that the claim can be allowed.  38 U.S.C.A. § 5108.  

The Board initially notes that the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death had been denied in a rating decision issued 
in May 1985.  The appellant was notified that same month of 
that rating decision, but she did not appeal the denial.  
Thereafter, the RO issued a rating decision, in March 1994, 
in which the claim of entitlement to service connection for 
the cause of the veteran's death was reopened and denied.  
The appellant was notified that same month of that denial, 
but she did not complete the procedural steps necessary for 
an appeal of the March 1994 rating decision.  Therefore, the 
March 1994 rating decision represents the last final decision 
on any basis for the cause of death claim.  Evans v. Brown, 9 
Vet. App. 273 (1996).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the new and material evidence necessary 
to reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  As previously noted, the March 
1994 rating decision, the last time the cause of death claim 
was finally disallowed on any basis, is final and may not be 
reopened in the absence of new and material evidence.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302(a).  Therefore, the appellant's claim may be reopened 
only if new and material evidence has been secured or 
presented since the March 1994 rating decision.  See Glynn v. 
Brown, 6 Vet. App. 523 (1994).

Whether new and material evidence is submitted is a 
jurisdictional test- if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  This analysis formerly 
required three steps.  VA had to (1) determine whether the 
appellant presented new and material evidence, thereby 
reopening a finally denied claim; (2) if reopened, determine 
whether the reopened claim was well grounded; and (3) only 
then evaluate the merits of the claim after complying with 
all duty-to-assist obligations.  Elkins v. West, 12 Vet. App. 
209, 214 (1999).  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
eliminating the well-grounded-claim requirement and 
fundamentally altering VA's duty to assist.  

The VCAA did not, though, alter the jurisdictional 
requirement for submitting new and material evidence.  VCAA, 
Pub. L. 106-475, § 3(f), 114 Stat. 2096, 2097-98 (2000).  
Therefore, the former three-step analysis now requires just 
two: a determination of whether the claim should be reopened 
and, if so, an adjudication on the merits after compliance 
with the duty to assist.  The credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Section 5108 of title 38 of the United States Code, not 
amended by the VCAA, provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  The 
statutory term "new and material evidence" is not defined.  
Former 38 C.F.R. § 3.156(a) defined "new and material 
evidence" as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (1999).  

When Congress enacted the VCAA, it provided in 38 U.S.C.A. 
§ 5103A(f) that nothing in the section shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured as described in 38 U.S.C.A. § 5108.  See 
38 U.S.C.A. § 5103A(f).  

As part of its rulemaking powers, VA revised the definition 
of "new and material evidence".  38 C.F.R. § 3.156(a) 
(2002).  This revision applies to claims to reopen filed on 
or after August 29, 2001.  66 Fed. Reg. 45620 (2001).  As the 
appellant's claim to reopen the previously denied claim for 
service connection for the cause of the veteran's death was 
filed after that date, the former 38 C.F.R. § 3.156(a) 
definition of new and material evidence is not for 
application in this case.  The revised regulations require 
that evidence raise a reasonable possibility of 
substantiating the claim in order to be considered "new and 
material," and define material evidence as evidence, that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.

The evidence considered by the RO in reaching its March 1994 
rating decision included the veteran's service medical 
records; VA hospital records dated in the 1960s; the 
veteran's death certificate; the appellant's VA Forms 21-534 
submitted in May 1985, and July 1993; and written statements 
submitted by a private doctor in October 1993, and November 
1993.  The service medical records indicate that the veteran 
was wounded in combat in 1945, and suffered injuries to his 
left foot, left knee and right thigh.  Application of the 
bilateral factor resulted in an 80 percent rating; this 
rating was in effect at the time of the veteran's death.

According to the death certificate, the veteran died in April 
1985 as a direct consequence of acute myocardial infarction 
that was due to or a consequence of arteriosclerotic 
cardiovascular disease.  The death certificate also listed an 
old cerebrovascular accident as another significant 
condition.  The case was referred to the Office of the 
Medical Examiner; no autopsy was performed.

Review of the VA hospital records shows that the veteran was 
treated for cellulitis of the left knee in March 1966.  In 
July 1968, the appellant was treated at a VA hospital for 
thrombophlebitis of both legs, said to be the result of 
injury.  A chest x-ray was said to have shown early 
arteriosclerosis.  

The private physician statement dated in October 1993 
indicates that the veteran had had problems with peripheral 
venous clots and that he had had continued vascular and 
tissue problems related to his combat injuries.  The doctor 
opined that the veteran's vascular problems existed from the 
time of his service injuries to the time of his death.  In a 
subsequent statement dated in November 1993, the doctor 
stated that, while it would be unusual for peripheral venous 
clots to result in a myocardial infarction, serious problems 
were not unusual - in particular, pulmonary infarction from 
pulmonary emboli.  The doctor further stated that death from 
pulmonary emboli cannot be distinguished from one due to 
myocardial infarction.  He said that the veteran had suffered 
from strokes that were apparently due to emboli from an 
unknown source and that he felt said source could have been 
arterial side emboli secondary to the trauma-produced 
disease.  The physician opined that it was certainly possible 
that the veteran's death was directly related to his severe 
chronic and longstanding vascular disease of the legs 
secondary to his war injuries.

The evidence added to the claims file after the March 1994 
rating decision denial includes the VA Form 21-534 submitted 
by the appellant in October 2001; private outpatient medical 
records dated between 1977 and 1985; private inpatient 
medical records dated in September 1982; and a private 
physician statement dated in January 2003.

The private medical records dated in June 1977 indicate that 
the veteran was retired from employment at the VA because of 
his leg disabilities; he was also in receipt of Social 
Security Administration disability benefits because of his 
legs.  It was noted under cardio-respiratory that the veteran 
had "no history of any definite problem with his heart."  
In 1982, he was admitted for probable TIA.  Despite extensive 
testing, the exact vascular cause was not determined.  On 
admission, it was noted that he had "no problems with heart, 
blood pressure, etc."  No vascular problems other than the 
peripheral insufficiency and with the legs were known.  The 
veteran was treated for cellulitis of the left foot in the 
autumn of 1984.  The January 2003 private doctor statement 
indicates that the veteran had suffered shrapnel injuries of 
both lower extremities that resulted in poor circulation, 
scarring and other skin problems and phlebitis.  The 
phlebitis required treatment with anticoagulants.  The doctor 
indicated that VA might have additional medical records.

Given the material added into evidence that indicates that 
the veteran was treated for phlebitis for many years and that 
there is competent medical evidence of record that the 
veteran did not suffer from any heart disease at the time of 
his vascular accident in 1982, and that there is a possible 
relationship between the shrapnel wounds and the vascular 
problems endured by the veteran, the evidence added to the 
record subsequent to the March 1994 unappealed rating 
decision provides additional information and details that 
relate to an unestablished fact necessary to substantiate the 
claim.  The Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998)

The Board concludes that the items of evidence noted above 
are "new" because they were not previously of record.  
Having decided that the newly presented evidence is "new," 
the Board also concludes that it is "material" in the sense 
of being relevant to and probative of the issue at hand in 
this case because it tends to provide a more complete picture 
of a patient with no cardiac history who suffered from 
peripheral vascular problems related to his service-connected 
disabilities of the lower extremities.  The new evidence, 
when viewed with the old evidence, raises the possibility 
that the veteran's death was related to his service-connected 
disabilities.

The Board finds that the evidence submitted subsequent to the 
March 1994 rating decision provides relevant information as 
to the question of whether the veteran died from pathology 
etiologically related to his service-connected disabilities; 
the Board therefore finds that the evidence cited above 
constitutes new and material evidence sufficient to reopen 
the claim for service connection for the cause of the 
veteran's death.

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, in light of the Board's reopening of the 
appellant's claim, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed for that purpose.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, the RO obtained VA medical 
records and the appellant arranged for the submission of 
private medical evidence.  The appellant has not indicated 
that she has any more evidence or argument to present.  There 
is no indication that additional available relevant medical 
records are necessary to reopen the claim, particularly since 
the Board has reopened the claim.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the new and material evidence 
claim at issue in the instant case have been properly 
developed.  Moreover, given the completeness of the present 
record that shows substantial compliance with the notice and 
assistance provisions of the new legislation, and given that 
the appellant's claim has been reopened in the decision 
above, the Board finds no prejudice to the appellant by 
proceeding with appellate review of the new and material 
evidence claim.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).


ORDER

New and material evidence having been received to reopen the 
previously denied claim of entitlement to service connection 
for the cause of the veteran's death, the appeal is granted 
to this extent only.


REMAND

It has been determined that this case is in need of 
additional development.  In an effort to assist the RO, the 
Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the VCAA or 
other procedural requirements.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

While the case was in appellate status, the Court clarified 
the scope of the duty to assist provisions contained in the 
VCAA.  In particular, the Court has found that the provisions 
of 38 U.S.C.A. § 5103(a) must be fulfilled satisfactorily 
before a case is ready for Board review.  The appellant 
should be formally provided with information regarding the 
parameters of her own responsibility versus that of the VA in 
developing her claim for cause of death.  The Court has held 
upon many occasions that such specific notice is required.  
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).

2.  In particular, the RO must notify the 
appellant of the information and evidence 
needed to substantiate her claim and of 
what part of such evidence the Secretary 
will attempt to obtain on her behalf.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002).

3.  The RO should obtain the veteran's 
relevant medical treatment records from 
any VA facility identified by the 
appellant, to the extent not already on 
file.  In particular, the RO should 
obtain the complete hospital records 
associated with the veteran's VA 
hospitalization in the summer of 1968, 
including chest x-ray reports.

4.  The RO should obtain the veteran's 
relevant medical treatment records from 
any private doctor and/or hospital 
identified in the evidence or record or 
by the appellant, to the extent not 
already on file.  In particular, the 
appellant should identify all sources of 
treatment for the veteran's lower legs 
from 1968 to April 1985.

5.  The RO should obtain, with assistance 
from the appellant as needed, copies of 
the veteran's medical records relating to 
his disability retirement from VA and the 
grant of Social Security disability 
benefits.


6.  The RO should obtain, with assistance 
from the appellant as needed, copies of 
the veteran's medical records relating to 
his final medical treatment at the 
ORMC/Orange Vista Division in April 1985.

7.  The RO should obtain, with assistance 
from the appellant as needed, copies of 
the Medical Examiner reports associated 
with that office's investigation into the 
veteran's death.

8.  After the above development is 
completed, and whether or not records are 
received which are pertinent, the RO 
should arrange to have the veteran's 
claims file reviewed by a vascular 
surgeon or cardiologist or other 
appropriate practitioner.  The reviewer 
is requested to review the pertinent 
medical records, and provide a written 
opinion as to the presence, etiology and 
onset of any vascular and/or cardiac 
pathology.  

Specifically, the reviewer is requested 
to provide an opinion as to whether it 
is:
a.)	more likely than not (i.e., 
probability greater than 50 
percent);
b.)	 at least as likely as not 
(i.e., probability of 50 
percent);
c.)	 or less likely than not 
(i.e., probability less than 
50 percent) 
that any cardiac or vascular pathology 
was related to the veteran's service-
connected disabilities of the left foot, 
left knee and right thigh.  The reviewer 
should also determine the extent to 
which, if any, said service-connected 
conditions contributed to the cause of 
the veteran's death.  The results of all 
imaging reports and examinations of 
record should be discussed.

9.  Thereafter, the RO should 
readjudicate the appellant's cause of 
death claim, with consideration of all 
the evidence of record.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



